Citation Nr: 1825634	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-42 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation for a left eye disability under 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 


FINDING OF FACT

The treatment that led to the Veteran's left eye disability was not furnished to the Veteran either by a Department employee or in a Department facility, and therefore any disability resulting from such treatment is not a qualifying additional disability as defined by 38 U.S.C. § 1151.


CONCLUSION OF LAW

The criteria for entitlement to compensation for a left eye disability under 38 U.S.C. § 1151 have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.361, 17.1530 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to compensation under U.S.C. § 1151, for an injury of the left eye that he suffered while being treated by a private doctor M.S.  Specifically, he asserts that his was given a prescription that poisoned his left eye causing blindness.  He asserts that Dr. M.S. was referred to him by a VA physician.  
Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

A Department employee is defined as an individual: (1) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105, (2) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law, and (3) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  38 C.F.R. § 3.361(e)(1).

Facilities of the Department (i.e., Department facilities) are defined as: (1) facilities over which the Secretary has direct jurisdiction, (2) Government facilities for which the Secretary contracts, and (3) public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C. § 1710. 38 U.S.C. § 1701(3)(A); see also 38 C.F.R. § 3.361(e)(2).

"The following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. 1151(a): (1) Hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) Nursing home care furnished under 38 U.S.C. 1720; (3) Hospital care or medical services, including examination, provided under 38 U.S.C. 8153  in a facility over which the Secretary does not have direct jurisdiction."  See 38 C.F.R. § 3.361(f).

VA treatment records show the Veteran was treated for advanced keratoconus of both eyes.  VA treatment records also note episodes of acute corneal hydrops in the left eye.  As previously noted, the Veteran reported that he was referred to a private eye doctor by a VA physician and that the treatment he received resulted in damage to his left eye causing blindness. 
 
Unfortunately, even if the Board accepts the Veteran's testimony as credible, the Board is unable provide compensation under U.S.C. § 1155.  As outlined above, to establish entitlement to compensation under 38 U.S.C. § 1151, the evidence must first show that hospital care, medical or surgical treatment, or examination was furnished to the Veteran either by a Department employee or in a Department facility, and must thereafter show that such care, treatment, or examination actually and proximately caused the Veteran's additional disability.  See 38 U.S.C. § 1151 (a)(1) (emphasis added).

The Veteran clearly asserts that the treatment that led to his left eye condition was performed at a private facility by a private physician.  In addition, the Board reiterates that the applicable laws and regulations explicitly exclude the following from the definition of "hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility" within the meaning of 38 U.S.C. 1151(a): hospital care or medical services furnished under a contract made under 38 U.S.C. 1703, and hospital care or medical services, including examination, provided under 38 U.S.C. 8153  in a facility over which the Secretary does not have direct jurisdiction.  See 38 C.F.R. § 3.361(f). 

As such, while the Board is sympathetic to the Veteran's disability, the Board is unable to grant compensation for a left eye disability under 38 U.S.C. § 1155 as a matter of law.  
 

ORDER

Entitlement to compensation for a left eye disability under 38 U.S.C. § 1151 is denied. 





____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


